Whereas by an Order of the 22d February inst. of the reasons therein contained, it was Ordered that an Attachment be awarded against the said De*287fendants, to inforce them to answer the Complainants Bill Now Upon further Consideration this present day had of the Defendant’s Affidavit On Motion made by Mr. Hume of their Counsel, in relation to a further time for. the said Defendants to put in their answer; Mr. Whitaker the Complainant Counsel, his objections thereunto being heard, it appeared to the Court that the said Defendants have already had sufficient time (according to their own desire) allowed them to answer; And Therefore The Court doth confirm the aforesaid Order.
Intr.
Thos Lamboll Deputy Register